Citation Nr: 0428629	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  95-27 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Propriety of the reduction in the schedular evaluation 
for a low back disorder effectuated by a rating decision of 
February 28, 1995.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971, to include service in Vietnam from September 
1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, including a rating decision of February 28, 1995, in 
which a reduction in the schedular evaluation for the 
veteran's service-connected low back disorder was 
effectuated, and a rating decision of March 1996 in which 
service connection for post-traumatic stress disorder (PTSD) 
was denied.  

By action of the RO in August 2003, the rating for the 
veteran's low back disorder was increased to 20 percent, 
effective from September 1998.  In addition, service 
connection was established for radiculopathy of the lower 
extremities, secondary to the service-connected low back 
disability, with each extremity being evaluated as 10 percent 
disabling from September 2002.

Pursuant to his request, the veteran was afforded RO hearings 
in August 1995 and January 1997, transcripts of which are of 
record.  

The issue of the veteran's entitlement to service connection 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.



FINDING OF FACT

Action of the RO on February 28, 1995, for the reduction in 
the schedular evaluation assigned for the veteran's service-
connected low back disorder from 40 percent to 10 percent, 
was effectuated without regard to the requirements set forth 
in 38 C.F.R. §§ 3.105(e), 3.344.


CONCLUSION OF LAW

Restoration of a 40 percent schedular evaluation for the 
veteran's service-connected low back disorder is warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a).  Such have been the subject of 
holdings of various Federal courts.  However, as the 
disposition herein reached is favorable to the veteran to the 
extent indicated, and is otherwise governed by the law and 
not the facts, see Sabonis v. Brown, 6 Vet.App. 426 (1994), 
the need to discuss the VA's efforts to comply with the VCAA 
and its implementing regulations is obviated at this 
juncture.  

The record reflects that service connection for lumbosacral 
strain was established by the RO in a rating decision of 
December 1971, at which time a 10 percent rating was assigned 
therefor as of September 1971.  By subsequent action in 
August 1990, the RO increased such rating to 40 percent, 
effective from March 30, 1990.  That 40 percent rating 
remained in effect until reduced by the RO in February 1995 
to 10 percent, effective from June 1, 1995.

The rating reduction in this matter was not undertaken in 
compliance with 38 C.F.R. § 3.105(e), and it was effectuated 
without regard to 38 C.F.R. § 3.344.  Such failures void ab 
initio the rating reduction occurring in February 1995 and 
compel the Board to set it aside as not in accordance with 
law.  Dofflemyer v. Derwinski, 2 Vet.App. 277, 280-82 (1992) 
(citing Browder v. Derwinski, 1 Vet.App. 204, 205 (1991)); 
see also Hayes v. Brown, 9 Vet.App. 67, 73 (1996); Kitchens 
v. Brown, 7 Vet.App. 320, 324 (1995).  As such, restoration 
of the 40 percent rating is warranted and that restoration 
likewise serves to nullify all of the subsequent actions of 
the RO with respect to its rating of the veteran's service-
connected low back disability herein at issue, although not 
the August 2003 grants of secondary service connection for 
radiculopathy or the ratings therefor.  

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  38 C.F.R. § 3.105(e).  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Id.  
Unless a pre-determination hearing is requested, and if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires. Id.  

Here, the RO proposed to reduce the veteran's 40 percent 
rating for his low back disorder in a rating decision of 
December 12, 1994, based on the results of a VA medical 
examination conducted in July 1994.  Notice of the proposed 
reduction was provided to the veteran by the RO through its 
letter of December 21, 1994, wherein the veteran was advised, 
among other things, of his right to submit evidence within a 
60-day period to show that the reduction should not occur.  

Evidence, including a statement from the veteran and medical 
reports, were then submitted to the RO and date-stamped as 
received by the RO on January 12, 1995.  That 
notwithstanding, the reduction was effected on February 28, 
1995, without acknowledgement by the RO that evidence 
disputing the proposed reduction had been timely submitted.  
Rather, it was the RO's comment within its February 1995 
decision that the only reply to its due process letter was in 
the form of additional treatment records submitted as 
counseling of the veteran at a mental health clinic and that 
no information was presented to reverse the proposed 
reduction.  To that extent, 38 C.F.R. § 3.105(e), as then and 
now in effect, was not correctly or fully implemented.  

No question is presented as to the applicability of 38 C.F.R. 
§ 3.344 with respect to the reduction of the veteran's 40 
percent schedular rating for his service-connected low back 
disorder, such rating being shown to have remained in effect 
for a period of at least five years.  38 C.F.R. § 3.344(c); 
see Brown v. Brown, 5 Vet.App. 413, 418-19 (1993).  That 
regulation mandates that, among other things, any reduction 
of a rating that has remained in effect for at least 5 years 
be accomplished only upon a review of the entire record of 
examinations and the medical-industrial history so as to 
ensure that the examination utilized for the reduction is at 
least as full and complete as the examination that led to the 
assignment of the original rating.  Also, such regulation 
necessitates a finding as to whether the disorder in question 
is one that is subject to temporary or episodic improvement 
and, if so, any reduction in its rating cannot be effected on 
the basis of any one examination, unless all of the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  As well, ratings on 
account of diseases which become comparatively symptom free 
after prolonged rest will not be reduced under 38 C.F.R. 
§ 3.344 on examinations reflecting bed rest.  Moreover, such 
regulation further requires, even upon a showing of material 
improvement, that the evidence presented makes it reasonably 
certain that such improvement will be maintained under the 
ordinary conditions of life.  

As there is no indication that the RO considered or applied 
the provisions of 38 C.F.R. § 3.344 in reducing the veteran's 
rating for low back disablement, and as there was no finding 
that material improvement had been shown or, if it was 
established, that it was attained under the ordinary 
conditions of life, the 40 percent rating must be restored.  
The RO's failure to demonstrate that material improvement in 
the veteran's disability was attained under the ordinary 
conditions of life cannot be cured by subsequent examination 
or action by VA.  See Dofflemyer, 2 Vet.App. at 282, citing 
Bentley v. Derwinski, 1 Vet.App. 28 (1990).  Rather, the 
Board must look only to the evidence of record at the time of 
the reduction, and determine whether that action was 
appropriate.  

Given that the RO's reduction action of February 1995 was in 
error, the 40 percent rating for the veteran's low back 
disorder is restored, effective from June 1, 1995.  The Board 
does not herein reach any other question presented by this 
appeal, including whether material improvement was achieved 
during the relevant time frame under the ordinary conditions 
of life, nor does the Board intimate any opinion as to any 
such matter.  Any subsequent action taken to reduce the 
veteran's rating must be in accord with the facts then 
presented and the governing legal criteria.


ORDER

Restoration of a 40 percent schedular evaluation for service-
connected disability of the low back is warranted, effective 
from June 1, 1995.  


REMAND

Further efforts consistent with the VA's duty to assist 
obligation are found to be necessary in order to assist the 
veteran in obtaining verification of those inservice 
stressors leading to the onset of his claimed PTSD.  It is 
noted that a single attempt was made to obtain confirmatory 
data from the United States Army & Joint Services 
Environmental Support Group, since renamed The US Armed 
Services Center for Unit Records Research  (USASCURR), and 
the response provided to the RO from that organization in 
July 1995 was that more detailed data were needed in order to 
conduct more meaningful research as to the veteran's 
stressors.  The USASCURR further noted that morning reports 
and other records could be obtained from the National 
Archives and Records Administration (NARA) for stressor 
verification.  In response, the RO attempted on March 1, 
1996, to contact the veteran by mail at an address other than 
the one most current, in order to secure more information as 
to his stressors.  The veteran submitted such information on 
or about March 26, 1996, and on March 28, 1996, the veteran's 
claim was denied on the basis that sufficiently specific 
information regarding his stressors had not been provided.  
No subsequent attempt by the RO to obtain updated information 
from USASCURR or NARA is shown.  On the basis of the 
foregoing, further efforts are necessary to assist the 
veteran in attempting to verify his claimed stressors.  

The record also reflects entry of various PTSD diagnoses by 
examining and treating medical personnel, including some of 
which who are VA medical providers.  However, the RO 
continues to note that a confirmed diagnosis of PTSD is 
lacking, and it cites treatment reports compiled in the 1990s 
showing diagnoses of a personality disorder, schizophrenia, 
and major depression.  Should one of more of the veteran's 
claimed stressors be verified on remand, VA psychiatric 
examination is found to be necessary.  

Other development on remand must include obtaining 
clarification from the veteran as to his desire for a Board 
hearing, as he had requested on his substantive appeal of 
August 1996, and the retrieval of those examination and 
treatment records relating to his claimed PTSD which are not 
already a part of the claims folder.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Through contact with the veteran in 
writing, the RO must ascertain whether he 
wishes to appear at a hearing before the 
Board, sitting at the RO.  

2.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are still needed to substantiate his 
claim for service connection for PTSD.  
Included therein must be the provisions 
of 38 C.F.R. § 3.304(f) as they existed 
both prior to and on March 7, 1997.  See 
64 Fed. Reg. 32807 (1999).  Also, the 
veteran should be invited to submit lay 
statements from individuals with whom he 
served in Vietnam in an effort to verify 
his claimed stressors.  As well, the 
veteran must be notified what specific 
portion of any needed evidence VA will 
secure, and what specific portion of any 
needed evidence he himself must submit.  
The RO should also advise the veteran to 
submit all pertinent evidence not already 
on file that is held in his possession.  
The RO should notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

3.  The RO must contact the veteran in 
writing and request that he furnish 
further clarifying data with respect to 
each of his claimed stressors, including 
any combat, to which he was exposed while 
in Vietnam and that led to the onset of 
his PTSD.  Each of the incidents must be 
more fully described with the dates of 
any and all incidents to within seven 
days if possible, the types and locations 
of the incidents, the full names and 
service numbers of any other persons 
present, the persons wounded or killed, a 
detailed descriptions of events, and any 
other identifying information.  The 
veteran must be advised that this 
information is necessary to obtain 
supportive evidence of his claimed 
stressors, and that he must be as 
specific as possible because without such 
details adequate research for verifying 
information cannot be conducted.  

4.  The RO must contact the veteran in 
writing and request that he furnish the 
names and addresses of those VA and non-
VA health care providers which have 
examined or treated him for a PTSD from 
September 1971 to the present.  In 
addition, the approximate dates of any 
such examination or treatment must also 
be listed by the veteran.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. 

5.  Upon receipt by the RO of clarifying 
data from the veteran as to his inservice 
stressors, the RO must contact in writing 
the National Personnel Records Center 
(NPRC), NARA, and USASCURR in an attempt 
to obtain data to verify the veteran's 
claimed stressors.  To the extent 
feasible, a review should be undertaken 
of morning reports, brigade records, 
staff daily journals, unit histories, 
after actions reports, and operational 
reports-lessons learned, all for the 
purpose of obtaining data to confirm the 
existence of the veteran's inservice 
stressor(s).  Once received, such 
documents must be reviewed in detail for 
purposes of stressor verification and 
associated with the veteran's claims 
folder.

6.  Following receipt of additional data 
from NARA, USASCRUR, and/or NPRC, as well 
as the completion of any additional 
development suggested by the any of the 
aforementioned organizations, the RO must 
prepare a report detailing the nature of 
any inservice stressful event(s), 
verified by the data on file.  If no 
stressor is verified, the RO should so 
state in its report.  In addition, the RO 
must also determine separately whether 
the veteran engaged in combat with the 
enemy during his period of service in 
Vietnam.  The report and/or determination 
relating to each of the foregoing must 
then be added to the claims file.  

7.  Thereafter, any only with respect to 
one or more inservice stressors that has 
been verified or otherwise accepted as 
factual if determined to have occurred 
in combat per 38 U.S.C.A. § 1154 (West 
2002), the veteran is to be afforded a 
VA medical examination by a physician in 
the specialty of psychiatry.  The 
purpose of such examination is to 
ascertain the nature and etiology of the 
veteran's claimed PTSD.  The veteran's 
claims folder in its entirety is to be 
furnished to the examiner for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive mental status 
evaluation.  Any indicated diagnostic 
studies, including psychological testing 
and PTSD sub-scales, must also be 
accomplished if deemed warranted by the 
examiner.  All established psychiatric 
diagnoses are then to be fully set 
forth. 

It is requested that the psychiatric 
examiner offer a professional opinion, 
with full supporting rationale, as to the 
following:  

Whether the veteran has PTSD 
meeting the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994), and, 
if so, whether it is at least 
as likely as not that the 
veteran's PTSD is the result of 
any verified inservice 
event(s)?  Such discussion must 
include the examiner's opinion 
as to the presence or absence 
of linkage between current 
symptoms of the veteran and any 
verified stressor(s).  

Use by the examiner of the "at 
least as likely as not" 
language in formulating a 
response is required.  

8.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
examination for any and all needed 
action.  

9.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

10.  Lastly, the RO must readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD on the basis of all 
the evidence on file and all governing 
legal authority, including the VCAA; 
38 U.S.C.A. § 1154 (West 2002); and the 
provisions of 38 C.F.R. § 3.304(f), as in 
effect prior to and on March 7, 1997.  
See 64 Fed. Reg. 32807 (1999).  If the 
benefit sought on appeal is not granted, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case which should include a 
summary of the evidence and the law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



